Detailed Action
Summary
1. This office action is in response to the amendment filed on August 05, 2022. 
2. Claims 7-12 are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
4. Applicant’s arguments, filed 08/05/2022 with respect to the amended claim 7 have been fully considered and are persuasive. The claim rejection under U.S.C 102 has been withdrawn.
Allowable subject matter
5. Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 7, claim 7 the prior art fails to disclose or suggest the emboldened and italicized features recites “an input voltage of an LLC DC current to DC current converter operating with a duty cycle of 50% and controlled in terms of frequency, by defining a maximum control frequency value and a minimum control frequency value; defining a setpoint voltage value; defining an upper error value and an associated upper limit voltage value and a lower error value and an associated lower limit voltage value, said upper and lower limit voltage values defining an error amplitude around said setpoint voltage value; obtaining a measured value of the input voltage; and calculating a control frequency value of said DC current to DC current converter, wherein: when the measured input voltage is greater than said upper limit voltage, the control frequency corresponds to said minimum control frequency; when the measured input voltage is lower than said lower limit voltage, the control frequency corresponds to said maximum control frequency; and when the measured input voltage is between said upper limit voltage and said lower limit voltage, the control frequency corresponds to an average frequency calculated based on a difference between the setpoint voltage value and the measured input voltage, the upper and lower error values and the maximum and minimum control frequency values."
 In re to claim 11, claim 11 the prior art fails to disclose or suggest the emboldened and italicized features recites “circuitry configured to control frequency of an input voltage of an LLC DC current to DC current converter operating with a duty cycle of 50% and controlled in terms of frequency, defining a maximum control frequency value and a minimum control frequency value, 3Application No. 17/252,114 Reply to Office Action of May 5, 2022 defining a setpoint voltage value, defining an upper error value and an associated upper limit voltage value and a lower error value and an associated lower limit voltage value, said upper and lower limit voltage values defining an error amplitude around said setpoint voltage value, obtaining a measured value of the input voltage, and calculating a control frequency value of said DC current to DC current converter, wherein: when the measured input voltage is greater than said upper limit voltage, the control frequency corresponds to said minimum control frequency, when the measured input voltage is lower than said lower limit voltage, the control frequency corresponds to said maximum control frequency, and when the measured input voltage is between said upper limit voltage and said lower limit voltage, the control frequency corresponds to an average frequency calculated based on a difference between the setpoint voltage value and the measured input voltage, the upper and lower error values and the maximum and minimum control frequency values.”
In re to claim 12, claim 12 the prior art fails to disclose or suggest the emboldened and italicized features recites “ an LLC resonant DC current to DC current converter; and a device including circuitry configured to control frequency of an input voltage of the LLC resonant DC current to DC current converter operating with a duty cycle of 50% and controlled in terms of frequency, by 4Application No. 17/252,114 Reply to Office Action of May 5, 2022 defining a maximum control frequency value and a minimum control frequency value, defining a setpoint voltage value, defining an upper error value and an associated upper limit voltage value and a lower error value and an associated lower limit voltage value, said upper and lower limit voltage values defining an error amplitude around said setpoint voltage value, obtaining a measured value of the input voltage, and calculating a control frequency value of said DC current to DC current converter, wherein: when the measured input voltage is greater than said upper limit voltage, the control frequency corresponds to said minimum control frequency, when the measured input voltage is lower than said lower limit voltage, the control frequency corresponds to said maximum control frequency, and when the measured input voltage is between said upper limit voltage and said lower limit voltage, the control frequency corresponds to an average frequency calculated based on a difference between the setpoint voltage value and the measured input voltage, the upper and lower error values and the maximum and minimum control frequency values.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 8-10, claims 8-10 depend from claim 7, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839